                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      SHALAMON DUKE,
                                                                                          Case No. 19-cv-06327-PJH
                                  8                    Plaintiff,

                                  9              v.                                       ORDER DENYING MOTION TO
                                                                                          REMAND
                                  10     CITY COLLEGE OF SAN FRANCISCO,
                                         et al.,                                          Re: Dkt. No. 15
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Shalamon Duke’s motion to remand came on for hearing before this court

                                  15   on December 11, 2019. Plaintiff appeared through his counsel, Donald Lancaster, Jr.

                                  16   Defendants appeared through their counsel, Maria Lampasona. Having read the papers

                                  17   filed by the parties and carefully considered their arguments and the relevant legal

                                  18   authority, and good cause appearing, the court hereby DENIES plaintiff’s motion to

                                  19   remand, for the reasons stated at the hearing and the following reasons.

                                  20          A defendant may remove “any civil action brought in a State court of which the

                                  21   district courts . . . have original jurisdiction[.]” 28 U.S.C. § 1441(a). Under 28 U.S.C.

                                  22   § 1331, federal district courts have original jurisdiction of “all civil actions arising under

                                  23   the Constitution, laws, or treaties of the United States.” Here, plaintiff asserts six causes

                                  24   of action explicitly arising under federal statutes, which plaintiff concedes are based on

                                  25   the same events underlying his state-law claims. See First Amended Complaint, Dkt. 19.

                                  26   As such, removal of the action to federal district court is proper, as is the court’s

                                  27   supplemental jurisdiction at this time over the asserted state-law claims. Plaintiff’s motion

                                  28   ///
                                  1    to remand is therefore DENIED.

                                  2          IT IS SO ORDERED.

                                  3    Dated: December 11, 2019

                                  4                                     /s/ Phyllis J. Hamilton
                                                                        PHYLLIS J. HAMILTON
                                  5                                     United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                        2
